DETAILED ACTION
	Claims 1, 2, 4-8, 10-14, and 16-18 remain pending in the present application.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/21 has been considered by the examiner.

Drawings
The drawings were received on 12/28/20.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 101 because 

An analysis of the independent claims follows: 
	In analyzing independent claim1, this claim recites a method comprising:

determining (calculation) , by a communications apparatus,  N bits to be encoded based on a target code length M, wherein the N  bits comprise a plurality of frozen bits and K information bits, and wherein N is greater than or equal to M;  
determining (calculation), by the communications apparatus in the N bits, N - M positions for deleting N - M  bits corresponding to the N - M positions;    
determining (calculation), by the communications apparatus in the N bits, K positions for allocating the K information bits based on a vector, wherein the vector comprises sequence numbers of N polarized channels corresponding to the N bits, and wherein the sequence numbers of the N polarized channels are sorted in an ascending order in the vector according to reliabilities of the N polarized channels; 
performing (calculation), by the communications apparatus, polar encoding on the N bits to obtain polar-encoded bits; and 
performing (calculation), by the communications apparatus, rate matching on the polar-encoded bits by deleting the N - M bits corresponding to the N - M positions.
Claim 1 is a method (step 1). Claim 1 is directed to an abstract idea (mathematical concept – step 2A yes). The inventive concept appears to be an improvement to the abstract idea itself (performing polar encoding and rate matching on the selected bits – mathematical concept). The claim(s) does/do not include additional elements (Step 2B no) that are sufficient to amount to significantly more than the judicial 
The communication apparatus is shown in Figure 10 and defined in paragraph [0164] as containing an interface, a memory and a processor which are all described in a general way as a generic interface (Paragraph [0166]) a generic memory (Paragraph [0165]) and a generic processor (Paragraph [0167]) and would not amount to ‘significantly more’ since both the terms “memory,” and “processor” are recognized as representing known classes of structures that can perform the functions set forth in the claim (MPEP 2106.05(d)). The interface being loosely described as “The communications interface may be a wired communications interface, a wireless communications interface, or a combination thereof. The wired communications interface may be, for example, an Ethernet interface. The Ethernet interface may be an optical interface, an electrical interface, or a combination thereof. The wireless communications interface may be a WLAN interface.” which were well known and standard interfaces at the time of filing of the present application.
Dependent claims 2, and 4-6 recite additional mathematical concepts recited both verbally and with equations which describe the encoding process and recite no additional elements and there is nothing to amount to significantly more than the judicial exception within the dependent claims.

In analyzing independent claim 7, 
 A communications apparatus, comprising: 

one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one to perform operations comprising: 
determining N bits to be encoded based on a target code length M, wherein the N bits comprise a plurality of frozen bits and K information bits, and wherein N is greater than or equal to M (calculation); 
determining, in the N bits, N - M positions for deleting N - M bits corresponding to the N - M positions (calculation); 
determining, in the N bits, K positions for allocating the K information bits based on a vector, wherein the vector comprises sequence numbers of N polarized channels corresponding to the N bits, and wherein the sequence numbers of the N polarized channels are sorted in an ascending order in the vector according to reliabilities of the N polarized channels (calculation); 
performing polar encoding on the N bits to obtain polar-encoded bits (calculation); and 
performing rate matching on the polar-encoded bits by deleting the N - M bits corresponding to the N - M positions (calculation).

In analyzing claim 7, this claim recites an apparatus with a memory containing a program executed by a processor (Step 1 yes) and executing the polar encoding and rate matching on the determined bits (mathematical concept) process (Step 2A yes – abstract idea).

The communication apparatus is shown in Figure 10 and defined in paragraph [0164] as containing an interface, a memory and a processor which are all described in a general way as a generic interface (Paragraph [0166]) a generic memory (Paragraph [0165]) and a generic processor (Paragraph [0167]) and would not amount to ‘significantly more’ since both the terms “memory,” and “processor” are recognized as representing known classes of structures that can perform the functions set forth in the claim (MPEP 2106.05(d)). The interface being loosely described as “The communications interface may be a wired communications interface, a wireless communications interface, or a combination thereof. The wired communications interface may be, for example, an Ethernet interface. The Ethernet interface may be an optical interface, an electrical interface, or a combination thereof. The wireless communications interface may be a WLAN interface.” which were well known and standard interfaces at the time of filing of the present application.
Dependent claims 8, and 10-12 recite additional mathematical concepts recited both verbally and with equations which describe the encoding process and recite no 

Independent claim 13 recites a computer-readable storage medium storing one or more computer-executable instructions executable by at least one processor to perform operations comprising: 
determining N bits to be encoded based on a target code length M, wherein the N bits comprise a plurality of frozen bits and K information bits, and wherein N is greater than or equal to M (calculation); 
determining, in the N bits, N - M positions for deleting N - M bits corresponding to the N - M positions (calculation); 
determining, in the N bits, K positions for allocating the K information bits based on a vector, wherein the vector comprises sequence numbers of N polarized channels corresponding to the N bits, and wherein the sequence numbers of the N polarized channels are sorted in an ascending order in the vector according to reliabilities of the N polarized channels (calculation); 
performing polar encoding on the N bits to obtain polar-encoded bits (calculation); and 
performing rate matching on the polar-encoded bits by deleting the N - M bits corresponding to the N - M positions (calculation).

In analyzing claim 13, this claim recites a computer-readable storage medium (Step 1 – No) storing one or more computer-executable instructions executable by at 
The inventive concept appears to be an improvement to the abstract idea itself (performing polar encoding and rate matching on the selected bits – mathematical concept). The claim(s) does/do not include additional elements (Step 2B no) that are sufficient to amount to significantly more than the judicial exception.
The recited “storage medium” and a processor which are described in a general way as a generic memory (Paragraph [0165]) and a generic processor (Paragraph [0167]) and would not amount to ‘significantly more’ since both the terms “memory,” and “processor” are recognized as representing known classes of structures that can perform the functions set forth in the claim (MPEP 2106.05(d)). 
Dependent claims 14, and 16-18 recite additional mathematical concepts recited both verbally and with equations which describe the mathematical process and recite no additional elements and there is nothing to amount to significantly more than the judicial exception within the dependent claims.
Even when viewed in combination, the additional elements in these claims do no more than automate the mathematical calculations of the encoding process and rate matching process using the processor and memory (or CRM) as a tool. There is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. These limitations therefore do not amount to significantly more, even when considered in combination, these additional elements represent mere instructions which cause the processor to perform mathematical 


Claims 13, 14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph [0170]).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Khamy et al. "HARQ Rate-Compatible Polar Codes for Wireless Channels," teach a low complexity algorithm that progressively selects the puncturing order on a base code of short length is devised and shown to have near-optimal performance. Based on a two-step polarization construction, a flexible rate-matching scheme selects the transmitted bits for HARQ transmissions.
US 2017/0077954 to Shen teaches comparing a phase sequence number of a current bit channel with a period index of a puncturing pattern to obtain a comparison result; obtain a transition probability of the bit channel according to the comparison result and bit parity conditions of a sequence number of the bit channel in each phase; obtain a reliability value of each bit channel according to the transition probability; and determine an information bit index set according to the reliability values.
US 2018/0034587 to Kim teaches in order to improve the decoding capability, it is necessary to make the CRC have reliability higher than that of a normal payload. To this end, when a position of a CRC bit sequence is listed in an ascending order of Z(w), if the bit sequence is arranged to a corresponding equivalent channel as much as a length of a CRC and then a data payload is arranged thereafter, it may be able to improve the decoding capability.
US 2017/0364399 to Shi teaches an ordered sequence such as the information sequence is representative of the relative “reliability” of the sub-channels, where a sub-channel refers to a synthesized channel after the polarization process. In other words, some sub-channels have high capacity, and some sub-channels have low capacity. Put another way, some sub-channels have high Signal-to-Noise Ratio (SNR) and others have low SNR. These metrics are examples of characteristics that could be used to quantify or classify sub-channel “reliability”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111